                                                                Case 2:16-cv-00408-RFB-PAL Document 49 Filed 10/04/18 Page 1 of 3



                                                            1   GEISENDORF & VILKIN, PLLC
                                                                Charles L. Geisendorf, Esq. (6985)
                                                            2
                                                                2470 St. Rose Parkway, Suite 309
                                                            3   Henderson, Nevada 89074
                                                                Tel: (702) 873-5868
                                                            4   Email: charles@gvattorneys.com
                                                            5
                                                                Attorney for Saticoy Bay LLC Series 6387 Hamilton Grove

                                                            6
                                                                                             UNITED STATES DISTRICT COURT
                                                            7

                                                            8                                       DISTRICT OF NEVADA
2470 St. Rose Parkway, Suite 309 Henderson, Nevada 89074




                                                            9
                                                                 BANK OF AMERICA, N.A.,                                Case No.: 2:16-cv-00408-RFB-PAL
                                                           10
         Phone: 702.873.5868 § Fax: 702.548.6335




                                                           11                   Plaintiff,
            GEISENDORF & VILKIN, PLLC




                                                           12    v.                                                    MOTION TO REMOVE ATTORNEY
                                                                                                                       FROM ELECTRONIC SERVICE
                                                           13
                                                                 SUNRISE RIDGE AKA SUNRISE RIDGE                       LIST
                                                           14    MASTER HOA; SATICOY BAY LLC SERIES
                                                                 6387 HAMILTON GROVE; NEVADA
                                                           15    ASSOCIATION SERVICES, INC.,
                                                           16
                                                                                  Defendants.
                                                           17

                                                           18           Saticoy Bay LLC Series 6387 Hamilton Grove substituted Michael F. Bohn, Esq. of Law
                                                           19
                                                                Offices of Michael F. Bohn, Esq., Ltd., as its attorneys in the above-entitled matter in place and
                                                           20
                                                                stead of Charles L. Geisendorf, Esq., of the law firm Geisendorf & Vilkin, PLLC.
                                                           21

                                                           22          Charles L. Geisendorf, Esq. no longer represents Saticoy Bay LLC Series 6387 Hamilton

                                                           23   Grove and has no further need to receive CM/ECF notifications in this case.
                                                           24
                                                                       The undersigned respectfully requests the court remove Charles L. Geisendorf, Esq.,
                                                           25
                                                                from the electronic service list in this action. All future correspondence, papers, and future
                                                           26
                                                                ///
                                                           27

                                                           28   ///

                                                                                                          1
     Case 2:16-cv-00408-RFB-PAL Document 49 Filed 10/04/18 Page 2 of 3



 1   notices should continue to be directed to Michael F. Bohn, Esq.
 2
            Dated this 4th day of October, 2018.
 3

 4                                                 GEISENDORF & VILKIN, PLLC
 5

 6
                                                   By: /s/ Charles L. Geisendorf
 7                                                   Charles L. Geisendorf, Esq.
 8                                                   Nevada Bar No. 6985
                                                     2470 St. Rose Parkway, Suite 309
 9                                                   Henderson, NV 89074
                                                     Tel: (702) 873-5868
10

11

12
                                         COURT APPROVAL
13

14
            IT IS SO ORDERED:
15

16                  October 9, 2018
            DATED: __________________
17

18

19
                                                   _____________________________________
                                                   UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28

                                             2
     Case 2:16-cv-00408-RFB-PAL Document 49 Filed 10/04/18 Page 3 of 3



 1                                    CERTIFICATE OF SERVICE
 2

 3          I hereby certify that on this 4th day of October, 2018, I electronically transmitted the

 4   above MOTION TO REMOVE ATTORNEY FROM ELECTRONIC SERVICE LIST to the
 5
     Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of Electronic
 6
     Filing to all counsel in this matter; all counsel being registered to receive Electronic Filing.
 7

 8

 9
                                                    /s/ Charles L. Geisendorf_________________
10
                                                    An employee of Geisendorf & Vilkin, PLLC
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                3
